
	
		II
		111th CONGRESS
		1st Session
		S. 584
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Harkin (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To ensure that all users of the transportation system,
		  including pedestrians, bicyclists, transit users, children, older individuals,
		  and individuals with disabilities, are able to travel safely and conveniently
		  on and across federally funded streets and highways.
	
	
		1.Short titleThis Act may be cited as the
			 Complete Streets Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Complete
			 streetThe term complete street means a roadway that
			 accommodates all travelers, particularly public transit users, bicyclists,
			 pedestrians (including individuals of all ages and individuals with mobility,
			 sensory, neurological, or hidden disabilities), and motorists, to enable all
			 travelers to use the roadway safely and efficiently.
			(2)Complete
			 streets policy; complete streets principleThe terms
			 complete streets policy and complete streets
			 principle mean a transportation law, policy, or principle at the local,
			 State, regional, or Federal level that ensures—
				(A)the adequate
			 accommodation, in all phases of project planning and development, of all users
			 of the transportation system, including pedestrians, bicyclists, public transit
			 users, children, older individuals, motorists, and individuals with
			 disabilities; and
				(B)the consideration
			 of the safety and convenience of all users in all phases of project planning
			 and development.
				(3)Local
			 jurisdictionThe term local jurisdiction means any
			 unit of local government.
			(4)Metropolitan
			 planning organizationThe term metropolitan planning
			 organization has the meaning given the term in section 134(b) of title
			 23, United States Code.
			(5)RoadwayThe
			 term roadway means—
				(A)the defined
			 Federal functional classification roadway system;
				(B)a roadway system
			 for which funds are provided under the equity bonus program under section 105
			 of title 23, United States Code; and
				(C)each bridge
			 structure providing a connection for such a roadway system.
				(6)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(7)Senior
			 managerThe term senior manager means—
				(A)the director of a
			 State department of transportation (or a designee);
				(B)the director of a
			 metropolitan planning organization (or a designee); and
				(C)the director of a
			 regional, county, or city transportation agency that is primarily responsible
			 for planning and approval of transportation projects (or a designee).
				(8)Transportation
			 improvement programThe term transportation improvement
			 program has the meaning given the term TIP in section
			 134(b) of title 23, United States Code.
			3.Complete streets
			 policy requirement
			(a)Law or
			 policyNot later than October 1 of the fiscal year that begins 2
			 years after the date of enactment of this Act each State and metropolitan
			 planning organization shall have in effect—
				(1)in the case of a
			 State—
					(A)a law requiring
			 that, beginning on the effective date of the State law, all transportation
			 projects in the State shall accommodate the safety and convenience of all users
			 in accordance with complete streets principles; or
					(B)an explicit State
			 department of transportation policy that, beginning on the effective date of
			 the policy, all transportation projects in the State shall accommodate the
			 safety and convenience of all users in accordance with complete streets
			 principles; and
					(2)in the case of a
			 metropolitan planning organization, an explicit statement of policy that,
			 beginning on the effective date of the policy, all transportation projects
			 under the jurisdiction of the metropolitan planning organization shall
			 accommodate the safety and convenience of all users in accordance with complete
			 streets principles.
				(b)Inclusions
				(1)In
			 generalA law or policy described in subsection (a) shall—
					(A)apply to each
			 federally funded project of each State department of transportation or
			 metropolitan planning organization transportation improvement program;
					(B)include a
			 statement that each project under the transportation improvement program makes
			 streets or affected rights-of-way accessible to users of all ages and
			 abilities, including pedestrians, bicyclists, transit vehicles and users, and
			 motorists;
					(C)except as
			 provided in paragraph (2), apply to new road construction and road modification
			 projects, including design, planning, construction, reconstruction,
			 rehabilitation, maintenance, and operations, for the entire
			 right-of-way;
					(D)indicate that
			 improvements for the safe and convenient travel by pedestrians or bicyclists on
			 or across streets shall be fully assessed, considered, and documented as a
			 routine element of pavement resurfacing projects;
					(E)delineate a clear
			 procedure by which transportation improvement projects may be exempted from
			 complying with complete streets principles, which shall require—
						(i)approval by the
			 appropriate senior manager, in accordance with subsection (d)(2); and
						(ii)documentation,
			 with supporting data, that indicates the basis for such an exemption;
						(F)comply with
			 up-to-date design standards, particularly standards relating to providing
			 access for individuals with disabilities;
					(G)require that
			 complete streets principles be applied in due consideration of the urban,
			 suburban, or rural context in which a project is located; and
					(H)include a list of
			 performance standards with measurable outcomes to ensure that the
			 transportation improvement program adheres to complete streets
			 principles.
					(2)ExceptionA
			 law or policy described in subsection (a) shall not apply to a new road
			 construction or modification project for which, as of the effective date of the
			 law or policy, at least 30 percent of the design phase is completed.
				(c)PromotionEach
			 State department of transportation and metropolitan planning organization shall
			 promote the development of complete streets policies in applicable local
			 jurisdictions.
			(d)Exemption
			 requirements and proceduresA law or policy described in
			 subsection (a) shall allow for a project-specific exemption from an applicable
			 complete streets policy only if—
				(1)(A)an affected roadway
			 prohibits, by law, use of the roadway by specified users, in which case a
			 greater effort shall be made to accommodate those specified users elsewhere,
			 including on roadways that cross or otherwise intersect with the affected
			 roadway;
					(B)the cost to the exempted project in
			 achieving compliance with the applicable complete streets policy would be
			 excessively disproportionate (as defined in the 2001 Department of
			 Transportation Guidance on Accommodating Bicycle and Pedestrian Travel), as
			 compared to the need or probable use of a particular complete street; or
					(C)the existing and planned population
			 and employment densities or level of transit service around a particular
			 roadway is so low, as determined by the Secretary, that there is a documented
			 absence of a need to implement the applicable complete streets policy;
			 and
					(2)the
			 project-specific exemption is approved by—
					(A)a senior manager
			 of the metropolitan planning organization that approved the transportation
			 improvement program containing the exempted project;
					(B)a senior manager
			 of the relevant State department of transportation; or
					(C)in the case of a
			 project for which neither the metropolitan planning organization nor the State
			 department of transportation is the agency with primary transportation planning
			 authority, a senior manager of the regional, county, or city agency responsible
			 for planning and approval of the project.
					(e)IntegrationEach
			 State department of transportation and metropolitan planning organization
			 implementing a complete streets policy shall incorporate complete streets
			 principles into all aspects of the transportation project development,
			 programming, and delivery process, including project planning and
			 identification, scoping procedures, design approvals, design manuals, and
			 performance measures.
			(f)Reports
				(1)In
			 generalEach State department of transportation shall submit to
			 the Secretary a report describing the implementation by the State of measures
			 to achieve compliance with the requirements of this section, at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
				(2)Determination
			 by SecretaryOn receipt of a report under paragraph (1), the
			 Secretary shall determine whether the applicable State has achieved compliance
			 with the requirements of this section.
				4.User access and
			 considerationSection 217 of
			 title 23, United States Code, is amended by striking subsection (g) and
			 inserting the following:
			
				(g)Planning and
				design
					(1)In
				generalSubject to paragraph (4), all users shall be given due
				consideration in each comprehensive transportation plan developed by a
				metropolitan planning organization or a State in accordance with section 134 or
				135, respectively.
					(2)Access for all
				usersSubject to paragraph (4), each project for new construction
				or reconstruction of a transportation facility shall include consideration of
				appropriate bicycle transportation facilities, pedestrian walkways, and safe
				access to existing and planned public transportation, except in any case in
				which bicycle or pedestrian use is not permitted.
					(3)Safety
				considerationsSubject to paragraph (4), each transportation plan
				and project shall provide due consideration for safety and contiguous routes
				for all users, including—
						(A)safe access to
				transit stops and facilities; and
						(B)the installation,
				where appropriate, and maintenance of audible traffic signals and signs at
				street crossings.
						(4)ExemptionsA
				transportation plan or project may receive an exemption from an applicable
				requirement under paragraph (1), (2), or (3) only if—
						(A)(i)a roadway affected by
				the transportation plan or project prohibits, by law, use of the roadway by
				specified users, in which case a greater effort shall be made to accommodate
				those specified users elsewhere, including on roadways that cross or otherwise
				intersect with the affected roadway;
							(ii)the cost to the exempted
				transportation plan or project in achieving compliance with the requirement
				would be excessively disproportionate (as defined in the 2001 Department of
				Transportation Guidance on Accommodating Bicycle and Pedestrian Travel), as
				compared to the need or probable use of a roadway affected by the
				transportation plan or project; or
							(iii)the existing and planned
				population and employment densities or level of transit service around a
				particular roadway affected by the transportation plan or project is so low, as
				determined by the Secretary, that there is a documented absence of a need to
				implement the applicable requirement; and
							(B)the exemption is
				approved by—
							(i)a
				senior manager of the metropolitan planning organization that approved the
				transportation plan or project;
							(ii)a senior manager
				of the relevant State department of transportation; or
							(iii)in the case of
				a transportation plan or project for which neither the metropolitan planning
				organization nor the State department of transportation is the agency with
				primary transportation planning authority, a senior manager of the regional,
				county, or city agency responsible for planning and approval of the
				transportation plan or
				project.
							.
		5.Certification
			 and compliance
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish a method of ensuring compliance by State
			 departments of transportation and metropolitan planning organizations with the
			 requirements of this Act, including a requirement that each State department of
			 transportation and metropolitan planning organization shall submit to the
			 Secretary a report describing—
				(1)each complete
			 streets policy adopted by the State department of transportation or
			 metropolitan planning organization;
				(2)the means of
			 implementation by the State department of transportation or metropolitan
			 planning organization of the complete streets policy; and
				(3)any exemptions
			 provided, and the process for providing an exemption, from the requirements of
			 the complete streets policy of the State department of transportation or
			 metropolitan planning organization.
				(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing—
				(1)the method
			 established under subsection (a);
				(2)the status of
			 activities for adoption and implementation by State departments of
			 transportation and metropolitan planning organizations of complete streets
			 policies;
				(3)the tools and
			 resources provided by the Secretary to State departments of transportation and
			 metropolitan planning organizations to assist with that adoption and
			 implementation; and
				(4)other measures
			 carried out by the Secretary to encourage the adoption of complete streets
			 policies by local jurisdictions.
				(c)Project
			 certification
				(1)In
			 generalExcept as provided in paragraph (2), each State shall
			 require that each agency with primary design, construction, or financial
			 responsibility for a federally funded project located within the jurisdiction
			 of a transportation improvement program of the State shall—
					(A)review the
			 project at the final design stage to ensure incorporation in the project of
			 each applicable complete streets policy described in section 3; and
					(B)not later than 1
			 year after the date on which the project is opened for public use, submit to
			 the State a certification that the project achieves compliance with each
			 applicable complete streets policy.
					(2)ExceptionsA
			 State may provide an exception to the requirements of paragraph (1) for a
			 project the cost of which is less than an amount to be determined by the
			 Secretary, by regulation.
				(3)Subsequent
			 certificationsDuring the period beginning on the date of
			 submission of the initial certification under paragraph (1) and ending on the
			 date on which construction of the applicable project is completed, when the
			 project undergoes a substantial design change, as determined by the Secretary,
			 each agency described in paragraph (1) shall submit to the State a
			 recertification that the project is in compliance with each applicable complete
			 streets policy.
				6.Safety funding
			 in noncompliant States
			(a)Definition of
			 noncompliant StateIn this
			 section, the term noncompliant State means a State that fails to
			 achieve compliance with the requirements of section 3 by the date described in
			 that section.
			(b)RequirementOf
			 the funds apportioned to a noncompliant State under section 104(b)(3) of title
			 23, United States Code, for the applicable fiscal year, the noncompliant State
			 shall use to carry out a highway safety program under section 402 of title 23,
			 United States Code—
				(1)1 percent for the first fiscal year of
			 noncompliance;
				(2)2 percent for the
			 second fiscal year of noncompliance; and
				(3)3 percent for the
			 third fiscal year of noncompliance and each fiscal year thereafter until the
			 noncompliant State achieves compliance with the requirements of section
			 3.
				7.Accessibility
			 standards
			(a)Final
			 standardsNot later than 1 year after the date of enactment of
			 this Act, the Architectural and Transportation Barriers Compliance Board
			 established by section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C.
			 792(a)(1)) shall promulgate final standards for accessibility of new
			 construction and alteration of pedestrian facilities for public
			 rights-of-way.
			(b)Temporary
			 standardsDuring the period beginning on the date of enactment of
			 this Act and ending on the date on which the Architectural and Transportation
			 Barriers Compliance Board promulgates final standards under subsection (a), a
			 State or metropolitan planning organization shall apply to public
			 rights-of-way—
				(1)the standards for
			 accessible transportation facilities contained in section 37.9 of title 49,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act); or
				(2)if the standards
			 referred to in paragraph (1) do not address, or are inapplicable to, an
			 affected public right-of-way, the revised draft guidelines for accessible
			 public rights-of-way of the Architectural and Transportation Barriers
			 Compliance Board dated November 23, 2005.
				8.Research,
			 technical guidance, and implementation assistance
			(a)Research
				(1)In
			 generalThe Secretary shall conduct research regarding complete
			 streets to assist States, metropolitan planning organizations, and local
			 jurisdictions in developing, adopting, and implementing plans, projects,
			 procedures, policies, and training programs that comply with complete streets
			 principles.
				(2)ParticipationThe
			 Secretary shall solicit participation in the research program under paragraph
			 (1) by—
					(A)the American
			 Association of State Highway and Transportation Officials;
					(B)the Institute of
			 Transportation Engineers;
					(C)the American
			 Public Transportation Association;
					(D)the American
			 Planning Association;
					(E)the National
			 Association of Regional Councils;
					(F)the Association
			 of Metropolitan Planning Organizations;
					(G)representatives
			 of disability, motoring, bicycling, walking, transit user, aging, and air
			 quality organizations; and
					(H)other affected
			 communities.
					(3)RequirementsThe
			 research under paragraph (1) shall—
					(A)be based on the
			 applicable statement of complete streets research needs of the Transportation
			 Research Board, as described in TR Circular E110; and
					(B)seek to develop
			 new areas of inquiry, in addition to that statement.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary $2,000,000 for each applicable fiscal year to carry out this
			 subsection.
				(b)Benchmarks and
			 guidance
				(1)In
			 generalThe research conducted under subsection (a) shall be
			 designed to result in the establishment of benchmarks and the provision of
			 practical guidance on methods of effectively implementing complete streets
			 policies and complete streets principles that will accommodate all users along
			 a facility or corridor, including vehicles, pedestrians, bicyclists, and
			 transit users.
				(2)FocusThe
			 benchmarks and guidance under paragraph (1) shall—
					(A)focus on
			 modifying scoping, design, and construction procedures to more effectively
			 combine particular methods of use into integrated facilities that meet the
			 needs of each method in an appropriate balance; and
					(B)indicate the
			 expected operational and safety performance of alternative approaches to
			 facility design.
					(c)Technical
			 guidance
				(1)ReportNot
			 later than 15 months after the date of enactment of this Act, the Secretary
			 shall prepare and make available to all States, metropolitan planning
			 organizations, and local jurisdictions a report that describes the best
			 practices by which transportation agencies throughout the United States have
			 implemented complete streets principles in accordance with, or in anticipation
			 of, the requirements of this Act.
				(2)Topics for
			 emphasisIn preparing the report under paragraph (1), the
			 Secretary shall place particular emphasis on the following topics:
					(A)Procedures for
			 identifying the needs of users of all ages and abilities of a particular
			 roadway.
					(B)Procedures for
			 identifying the types and designs of facilities needed to serve each class of
			 users.
					(C)Benefits provided
			 by the implementation of complete streets principles.
					(D)Common barriers
			 to the implementation of complete streets principles.
					(E)Procedures for
			 overcoming the most common barriers to the implementation of complete streets
			 principles.
					(F)Procedures for
			 identifying the costs associated with the implementation of complete streets
			 principles.
					(G)Procedures for
			 maximizing local cooperation in the introduction and implementation of complete
			 streets principles.
					(H)Procedures for
			 assessing and modifying the facilities and operational characteristics of
			 existing roadways to improve consistency with complete streets
			 principles.
					(d)Data
			 collectionIn addition to preparing the report under subsection
			 (c), the Secretary shall collaborate with the Bureau of Transportation
			 Statistics, the Federal Transit Administration, and appropriate committees of
			 the Transportation Research Board—
				(1)to collect data
			 regarding a baseline nonmotorized and transit use survey to be integrated into
			 the National Household Transportation Survey; and
				(2)to develop a
			 survey tool for use by State departments of transportation in identifying the
			 multimodal capacity of State and local roadways.
				
